UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                                Plaintiffs,

       against
                                                            CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                             ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       The Court has considered the parties’ positions regarding certain discovery issues as set

forth in their joint letter (ECF No. 184), and rules as follows:

   1. ESI Search Terms: The City is Ordered to search “Gonzalez” within 25 words of “PC.”

   2. Deposition of Sergeant Tameika Goode: Plaintiffs may question Sergeant Goode about

       Plaintiff Ritchie Baez’s complaint with the New York Police Department’s Office of Equal

       Employment, and Defendants may reopen Plaintiff Baez’s deposition for one hour to ask

       him about the same complaint.

   3. Plaintiffs’ March 3, 2020 Document Requests:

           a. Plaintiffs’ Request No. 14, for discovery related to “the extensive work the NYPD

                 did as to how their evaluations were faulty following the Floyd Trail” is DENIED as

                 irrelevant.

           b. Plaintiffs’ Requests Nos. 15-17 are DENIED based on Magistrate Judge Pitman’s

                 June 21, 2019 Order.
         c. Plaintiffs’ Requests Nos. 20-21 are DENIED as overly broad, disproportional, and

            irrelevant to the pending claims approved by the Honorable Laura Taylor Swain’s

            June 27, 2018 Order.


Dated:      New York, New York
            March 18, 2020

                                                SO ORDERED



                                                _________________________
                                                SARAH L. CAVE
                                                United States Magistrate Judge




                                            2
